Citation Nr: 0310609	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right knee 
disability. 

2.  Entitlement to service connection for low back 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William Jefferson, Counsel


INTRODUCTION

The veteran had active military service from August 1991 to 
September 1993. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board, and in July 2002 the 
Board undertook additional development of the evidence as to 
the two issues listed on the cover page of this decision.  


REMAND

As noted above, the Board took action to develop the evidence 
in July 2002.  Such action was done under 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2) 
(2002)) which gave the Board the authority of to accomplish 
additional development of the evidence in cases on appeal 
without the need to remand the case to the RO.  However, this 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One reason for 
the Federal Circuit's ruling appears to be that the 
regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, it now 
appears that when additional development of the evidence is 
necessary, the proper course of action is to remand the 
matter to the RO.  

The Federal Circuit's holding also appears to require that 
all notices under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
implementing regulations, now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002) be accomplished by the 
RO.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The RO should schedule the veteran 
for appropriate VA medical examinations 
to determine the nature and etiology of 
any current right knee and low back 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner(s) for review in connection with 
the examinations.  Any medically 
indicated special tests should also be 
accomplished.  All clinical and special 
test findings should be clearly reported.  
After reviewing the record and 
examining the veteran, the examiner(s) 
is/are requested to report whether or not 
the veteran suffers from chronic right 
knee disability and/ or low back 
disability.  As to any right knee and/or 
low back disability found to be present, 
the examiner(s) should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such disability is 
related to the veteran's active duty 
service, including right knee complaints 
noted during service and (with regard to 
any low back disability) spinal anethesia 
administered in 1992.  A detailed 
rationale should be furnished for all 
opinions offered.
		
3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If 
either or both issues remain denied, the 
RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




